In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00023-CV

JOE M. ROSALEZ, Appellant                   §   On Appeal from County Court at Law
                                                No. 1
                                            §
                                                of Tarrant County (2019-005668-1)
V.                                          §
                                                May 13, 2021
                                            §
FOSON INVESTMENTS, LLC, Appellee                Memorandum Opinion by Chief Justice
                                                Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Joe M. Rasalez shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Bonnie Sudderth________________
                                            Chief Justice Bonnie Sudderth